Citation Nr: 0800914	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  01-05 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1979 rating decision that denied entitlement to 
compensation under 38 U.S.C. § 1151 for mandibular 
prognathis.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected mandibular prognathis, postoperative, with 
loss of sensation and pain in the right facial area and 
mandible, secondary to jaw surgery (identified herein as a 
jaw disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956 and from August 1960 to December 1960.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 1999 rating 
decision in which the Louisville, Kentucky, Regional Office 
(RO) of the Department of Veterans Affairs (VA) granted 
compensation under 38 U.S.C. § 1151 for mandibular 
prognathis, and assigned a 10 percent rating therefor, 
effective March 28, 1994.  The veteran thereafter indicated 
disagreement with the effective date assigned.  Specifically, 
he alleged both that a prior denial by the RO in December 
1979 of his claim of entitlement to compensation under 38 
U.S.C. § 1151 for mandibular prognathis was clearly and 
unmistakably erroneous, and that the evidence demonstrated 
that a date earlier than March 28, 1994, was appropriate.

In a decision issued in August 2004, the Board denied 
entitlement to an effective date prior to March 28, 1994, for 
the award of compensation under 38 U.S.C.A. § 1151 for 
mandibular prognathis and determined that a December 1979 
rating decision denying entitlement to compensation under 
38 U.S.C.A. § 1151 for mandibular prognathis was not clearly 
and unmistakably erroneous.  Following the August 2004 Board 
decision, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).

In May 2007, the Court issued a memorandum decision.  As a 
preliminary matter, the Court noted that the veteran had 
raised no contention of error regarding the Board's effective 
date determination, and as a result the Court deemed that 
claim was abandoned.  Accordingly, the Board's August 2004 
decision is final as to the effective date issue.  See 38 
C.F.R. § 20.1100 (2007); Bucklinger v. Brown, 5 Vet. App. 
435, 436 (1993).

With respect to the CUE claim, the Court agreed with the 
Board's ultimate determination in August 2004 that CUE was 
not pled with specificity, but observed that the Board's 
disposition, denying the claim, was improper.  The Court 
explained that the proper disposition of that claim was 
dismissal of the claim without prejudice, rather than denial, 
to allow the claimant to replead.  See Simmons v. Principi, 
17 Vet. App. 104, 111-15 (2003).  The Court therefore 
remanded the claim to the Board with instructions to dismiss, 
rather than deny, the motion.  Accordingly, the Board will 
take such action herein.  

The claim of entitlement to an increased evaluation for a jaw 
disorder being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's CUE motion is insufficiently pled, as the 
veteran has failed to advance any specific argument that the 
facts, as they were known at the time, were not before the RO 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied in conjunction with the rating 
decision of December 1979 in which a claim for compensation 
brought under the provisions of 38 U.S.C.A. § 1151 was 
denied.


CONCLUSION OF LAW

The appeal of the matter of whether the December 1979 rating 
decision that denied entitlement to compensation under 38 
U.S.C. § 1151 for mandibular prognathis involved CUE is 
dismissed.  38 C.F.R. § 3.105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007).  Under the VCAA, VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to CUE claims.  In this regard, the Board notes that "there 
[was] nothing in the text or the legislative history of VCAA 
to indicate that VA's duties to assist and notify [were] now, 
for the first time, applicable to CUE motions."  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Although the VCAA is 
potentially applicable to all pending claims, CUE claims are 
not conventional appeals, but rather are requests for 
revision of previous decisions.  Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001) (finding that the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  A claim of 
CUE is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.

Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 
2002 & Supp. 2007), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
VCAA are not applicable to CUE motions.  See also 38 C.F.R. § 
20.1411(c), (d) (2007).  Based on the Court's precedential 
decision in Livesay, the Board concludes that the veteran's 
CUE claim was not subject to the provisions of VCAA.



Factual Background

The basic facts in this case are as follows.  On April 1, 
1974, the veteran, while hospitalized at a VA facility for 
treatment of a skeletal jaw deformity consistent with 
mandibular prognathism with an anterior dental crossbite, 
underwent a bilateral mandibular osteotomy with teeth 
extraction times two.  The hospitalization summary shows that 
he was released from the hospital on April 5, 1974, following 
an unremarkable post-operative course.  In April 1979, he 
filed a claim for a "broken jaw," which he alleged "was 
done in VA hospital....I have not been same since then.  This 
done 1974-75."  The RO, in a rating action dated December 
14, 1979, denied entitlement to service connection for a 
broken jaw due to VA treatment, finding that the corrective 
surgery he underwent in April 1974 was elective and did not 
result in a broken jaw.

Legal Analysis

The veteran has alleged that the rating action of December 
14, 1979, in which the RO denied entitlement to compensation 
under 38 U.S.C. § 1151 for mandibular prognathis, was clearly 
and unmistakably erroneous.  The Board notes that the claim 
was ultimately granted by VA, effective from March 28, 1994.  

Final decisions may be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a).  
Specifically, previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior 
determination will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision that constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error." It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that an adjudication had improperly weighed 
and evaluated the evidence can never rise to the stringent 
requirements that constitute CUE.  Similarly, neither can 
broad or vague allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non-specific claim of "error," give rise to 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Failure 
to address a specific regulatory provision constitutes 
harmless error unless the outcome of the decision would have 
been manifestly different.  Id., at 44.

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b) (2007).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the December 1979 decision in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

Essentially, the veteran has not set forth any specific 
allegations of error of fact or law and his motion for CUE is 
inadequately pled.  That is, he has not articulated with any 
degree of specificity what the alleged error in the rating 
decision was.  His allegations of CUE at best amount to no 
more than a claim that the evidence was improperly weighed 
and evaluated.  As explained herein, any such difference of 
opinion fails to rise to the level of CUE and cannot provide 
a basis for finding that a decision was clearly and 
unmistakably erroneous.  Review of the pertinent records does 
not show that VA failed to apply all relevant laws and 
regulations or that any failure on its part to do so would 
have changed the outcome of the decisions challenged.

The Board notes that there is no indication in this case that 
the correct facts were not before the RO in December 1979; 
the surgical record and the hospitalization summary were both 
reviewed and considered by the RO.  Neither of these records 
reference any untoward result or impairment caused by the 
surgery; to the contrary, they indicate that recovery was 
uneventful and show no subsequent complications or treatment.  
Likewise, there is no indication that the correct law was not 
considered by the RO in December 1979; the rating decision 
clearly references 38 U.S.C. § 351 (now codified at § 1151).  
There is, in fact, no evidence of any "error," and in the 
absence of a claim by the veteran that a specific error was 
committed by the RO in December 1979, no such error can 
possibly be identified.  The Board observes that compensation 
under § 1151 was ultimately granted subsequently, based on an 
opinion rendered by a medical specialist many years following 
the rating decision challenged.

In the memorandum decision issued in May 2007, the Court 
observed that the veteran argued that the Board erred in not 
finding CUE in the December 1979 rating decision because VA 
failed to determine whether he had incurred additional 
disability as a result of VA care, but first raised this 
theory of CUE before the Court.  The Court pointed out that 
it did not have jurisdiction to review a new theory 
underlying a motion for revision based in CUE unless the 
issue had been properly raised before and previously 
adjudicated by the Board.  See Andre v. West, 14 Vet. App. 7, 
10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002).

As for the merits of the case, the Court agreed with the 
Board determination of August 2004, concluding that the 
veteran's motion for CUE was insufficiently pled due to lack 
of specificity.  The Court observed that the veteran had 
generally contended that at the time that the December 1979 
rating action was rendered, clinical records were 
constructively in possession of the VA and should've, but 
were not considered, in conjunction with the adjudication of 
the claim.  However, the Court noted that the veteran failed 
to identify what records were constructively before VA but 
allegedly not considered, or what law was misapplied in 
conjunction with the December 1979 rating action.  The Court 
agreed with the Board finding that in sum, the veteran failed 
to set forth any specific allegation of CUE in the 1979 
rating decision.  

The Court instructed the Board on remand, that where, as 
here, the Board determines that a motion for revision based 
on CUE has been inadequately pled, as distinguished from a 
failure to establish the claim on the merits, the appropriate 
remedy is dismissal of the claim without prejudice, rather 
than denial, in order to allow the claimant an opportunity to 
replead.  See Simmons v. Principi, 17 Vet. App. 104, 111-15 
(2003).  Accordingly, per the Court's specific instructions, 
the CUE motion is dismissed without prejudice to refiling, 
rather than being denied on the merits.  In so doing, the 
veteran is notified that he may amend and refile his CUE 
motion at a later date.  See 38 C.F.R. § 20.1404 (2007).  


ORDER

The motion for revision of the December 1979 RO decision 
denying entitlement to compensation under 38 U.S.C. § 1151 
for mandibular prognathis, on the grounds of CUE, is 
dismissed without prejudice to refiling.


REMAND

With respect to the increased rating claim for a jaw 
disorder, the Board observes that this claim in not yet 
currently in appellate status before the Board absent the 
submission of a timely substantive appeal.  However, the 
Board notes that the veteran still has an opportunity to file 
a timely substantive appeal as to this claim.  

In a March 2007 rating action, the RO denied entitlement to 
an evaluation in excess of 20 percent for a jaw disorder.  
The veteran filed a timely Notice of Disagreement as to that 
decision in April 2007.  A Statement of the Case (SOC) was 
issued in May 2007.  However, it appears from the claims file 
that no substantive appeal has been filed.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d) (3); 38 C.F.R. § 20.202.  Thus, under these rules 
noted, the veteran has until March 27, 2008, to file a 
substantive appeal as to this claim in order for it to be 
timely received within one year of the notification of the 
rating decision.  

However, the Board notes that additional evidence pertinent 
to this claim was received for the record in September 2007, 
after the most recent adjudication of the claim in the SOC 
issued in May 2007.  With regard to this evidence, the 
veteran specifically requested that the case be remanded for 
AOJ review of the evidence.  Pursuant to 38 C.F.R. §§ 19.37, 
20.1304(c), any pertinent evidence, not previously reviewed 
at the RO, but received from the veteran prior to the 
transfer of the VA claims file to the Board, or evidence 
which is accepted first at the Board, as this evidence was, 
must be initially reviewed by the agency of original 
jurisdiction unless this procedural right is waived by the 
veteran or his representative.  This procedural right was not 
waived in this case, and therefore, the case must be remanded 
for the RO to review this evidence.

In addition, VA regulations provide that "if (i) a claimant 
submits additional evidence within 1 year of the date of 
mailing of the notification of the determination being 
appealed, and (ii) that evidence requires, in accordance with 
§ 19.31 of [VA regulations], that the claimant be furnished a 
supplemental statement of the case (SSOC), then the time to 
submit a Substantive Appeal shall end not sooner than 60 days 
after such [SSOC] is mailed to the appellant, even if the 60-
day period extends beyond the expiration of the 1-year appeal 
period."  38 C.F.R. § 20.302(b)(2).  On remand, the VBA/AMC 
should give the veteran any consideration that may due under 
this provision.

Accordingly, in this remand, the veteran will be notified 
regarding the rules for perfecting his appeal and provided 
with a VA Form 9 in order to do so if he so intends.  The 
appeal will be returned to the Board only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).

Accordingly, the case is remanded to the VBA/AMC for further 
action as follows:

1.  The VBA/AMC should inform the veteran 
that, although the Board received 
additional evidence in connection with 
his claim for an increased rating for a 
jaw disorder in September 2007, the Board 
does not have jurisdiction of an appeal 
of this claim because the veteran has not 
yet filed a timely substantive appeal.  
He should be informed that the filing of 
additional evidence after receipt of 
notice of an adverse determination does 
not extend the time limit for completing 
an appeal to the Board.  38 C.F.R. 
§ 20.304.  

The VBA/AMC should also notify the 
veteran as to the time remaining for him 
to perfect his appeal of the claim for an 
increased rating for a jaw disorder to 
the Board and provide him with another VA 
Form 9 on which to do so.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2007).  
In so informing the veteran, the VBA/AMC 
should also notify him of the provisions 
of 38 C.F.R. § 20.302(b)(2), if 
applicable (that is, if an SSOC is issued 
pursuant to #2 below), and give the 
veteran any consideration that may be due 
under this provision with respect to the 
timeliness of his Substantive Appeal 
should any be submitted.  

2.  The VBA/AMC should readjudicate the 
claim for an increased rating for a jaw 
disorder including consideration of the 
evidence received by the Board in 
September 2007 and any other relevant 
evidence received since the May 2007 SOC 
was issued.  If any such action does not 
resolve the claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a SSOC 
and an appropriate period of time should 
be allowed for response.   

3.  If a timely substantive appeal is not 
filed, the claim should not be certified 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


